Case: 20-60036     Document: 00515790411         Page: 1     Date Filed: 03/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 22, 2021
                                  No. 20-60036
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Vanujan Sivalingam,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 679 088


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner-Appellant Vanujan Sivalingam is a native and citizen of Sri
   Lanka. He petitions for review of an order of the Board of Immigration
   Appeals (BIA) dismissing his appeal from a decision of the Immigration




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60036      Document: 00515790411           Page: 2     Date Filed: 03/22/2021




                                     No. 20-60036


   Judge (IJ) denying his application for asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT). His petition is denied.
          When, as here, there is credible testimony by the applicant, an asylum
   application may be denied for the applicant’s failure to provide reasonably
   available corroborating information. Yang v. Holder, 664 F.3d 580, 584-85,
   587 (5th Cir. 2011). As provided in 8 U.S.C. § 1252(b)(4), courts are
   prohibited from “revers[ing] a determination made by a trier of fact with
   respect to the availability of corroborating evidence . . . unless the court finds
   . . . that a reasonable trier of fact is compelled to conclude that such
   corroborating evidence is unavailable.” See id. at 587. The instant record
   does not compel the conclusion that no corroborating evidence was available
   to Sivalingam. See id.; see also Orellana-Monson, 685 F.3d 511, 518 (5th Cir.
   2012) (stating that a petitioner who does not carry his burden for asylum does
   not meet the higher standard for withholding of removal). Moreover, the
   record reflects that Sivalingam failed to demonstrate either past persecution
   or a well-founded fear of future persecution. See Yang, 664 F.3d at 587.
          A claim for protection under the CAT requires the alien to show “that
   it is more likely than not that he or she would be tortured if removed to the
   proposed country of removal.” 8 C.F.R. § 208.16(c)(2); see also Efe
   v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002). Sivalingam fails to establish
   past persecution or torture, so his claim that he will be subjected to future
   torture is speculative. See Dayo v. Holder, 687 F.3d 653, 659 (5th Cir. 2012).
   The record does not compel the conclusion that Sivalingam will, more likely
   than not, be subjected to torture if removed to India. See Revencu v. Sessions,
   895 F.3d 396, 401 (5th Cir. 2018).
          Sivalingam’s contention that the IJ was not a neutral arbiter lacks
   merit. The Due Process Clause guarantees an alien a hearing before a fair
   and impartial arbiter, and the United States Supreme Court has concluded




                                           2
Case: 20-60036      Document: 00515790411          Page: 3   Date Filed: 03/22/2021




                                    No. 20-60036


   that due process requires the “opportunity to be heard at a meaningful time
   and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976)
   (internal quotation marks and citations omitted). During immigration
   proceedings, the IJ is authorized, in accordance with his duty to fully develop
   the record, to interrogate, examine, and cross-examine the alien. See
   Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052-53 & n.1 (5th Cir. 1986). The
   IJ’s questioning only violates procedural due process when it “substantially
   prejudice[s] the complaining party.” Id. at 1052. Here, the IJ questioned
   Sivalingam to facilitate his testimony as a pro se applicant. Sivalingam does
   not establish that he was substantially prejudiced by any due process
   violation.
          PETITION FOR REVIEW DENIED.




                                          3